United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-20445
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PAULO CESAR ESPINOZA-HERNANDEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-900-ALL
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Paulo Cesar Espinoza-Hernandez (“Espinoza”) appeals the

sentence following his guilty plea for illegal reentry into the

United States following deportation.   Espinoza argues that his

prior conviction for possession of cocaine is not an aggravated

felony under the November 1, 2001, Sentencing Guidelines

§ 2L1.2(b)(1)(C).

     Espinoza’s arguments regarding the definitions of “drug

trafficking offense” and “aggravated felony” are foreclosed by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20445
                                -2-

our decision in United States v. Caicedo-Cuero, 312 F.3d 697,

705-11 (5th Cir. 2002), petition for cert. filed, (U.S. Mar. 19,

2003) (No. 02-9747).   Accordingly, the district court did not err

in assessing the eight-level upward adjustment.

     AFFIRMED.